                Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 1 of 15



 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10   SEATTLE EMPLOYMENT LAW                             Case No. 2:20-cv-00618-RSM
     GROUP, PLLC, a Washington Professional
11                                                      THE EMPLOYMENT LAW
     Liability Company,
12                                                      GROUP, P.C.’S ANSWER,
                 Plaintiff,                             AFFIRMATIVE DEFENSES, AND
13                                                      COUNTERCLAIMS
           v.
14
     THE EMPLOYMENT LAW GROUP, P.C., a
15   District of Columbia Professional Corporation,
16               Defendant.
17

18         Pursuant to the Federal Rules of Civil Procedure, Defendant The Employment Law

19   Group, P.C (“TELG”) provides the following Answer, Affirmative Defenses, and

20   Counterclaims to Plaintiff Seattle Employment Law Group, PLLC’s (“SELG”) Complaint.

21   (Dkt. 1). Except as expressly admitted herein, TELG denies each and every allegation set forth in

22   SELG’s complaint and the allegations admitted by TELG are only admitted to the extent

23   expressly stated herein.

24                                               ANSWER

25         TELG responds to the individually numbered paragraphs in the Complaint as follows:

26         1.    The allegations of paragraph 1 state legal conclusions to which no response is

27   required; to the extent a response is deemed required, the allegations are denied.

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                 Seattle, Washington 98121
                                                  Newman Du Wors LLP
     COUNTERCLAIMS—1                                                         (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 2 of 15



 1         2.     TELG admits that it owns federally-protected trademarks for THE

 2   EMPLOYMENT LAW GROUP, which TELG first used in 2000 and which the U.S. Patent and

 3   Trademark Office (“USPTO”) registered in 2008 in connection with “legal services” in

 4   International Class 42 and acknowledged as incontestable in 2013. True and accurate copies of

 5   TELG’s certificates of registration, along with USPTO acknowledgements of their

 6   incontestability under 15 U.S.C. § 1065, are attached as Exhibits 1 and 2, representing USPTO

 7   Registration Nos. 3436135 and 3428807, respectively. TELG admits that it seeks enforcement of

 8   its rights against SELG and otherwise denies the allegations set forth in Paragraph 2.

 9         3.     The allegations of paragraph 3 state legal conclusions to which no response is

10   required; to the extent a response is deemed required, the allegations are denied.

11         4.     Admitted, on information and belief.

12         5.     Admitted.

13         6.     The allegations of paragraph 6 state legal conclusions to which no response is

14   required; to the extent a response is deemed required, the allegations are denied.

15         7.     The allegations of paragraph 7 state legal conclusions to which no response is

16   required; to the extent a response is deemed required, the allegations are denied.

17         8.     Denied.

18         9.     The allegations of paragraph 9 state legal conclusions to which no response is

19   required; to the extent a response is deemed required, the allegations are denied.

20         10.    The allegations of paragraph 10 state legal conclusions to which no response is

21   required; to the extent a response is deemed required, the allegations are denied.

22         11.    Admitted, on information and belief.

23         12.    Admitted, on information and belief.

24         13.    Admitted, on information and belief.

25         14.    TELG admits that it properly and according to law and rules of professionalism

26   offers legal services, including the current representation of clients in this courthouse in a pro hac

27   vice capacity sponsored by Breskin Johnson & Townsend (“BJT Legal”). Attached as Exhibit 3

28   are redacted, date-stamped pro hac vice forms dated October 12, 2019 whereby BJT Legal
     THE EMPLOYMENT LAW GROUP, P.C.’S                                 2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                  Seattle, Washington 98121
                                                   Newman Du Wors LLP
     COUNTERCLAIMS—2                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 3 of 15



 1   sponsored TELG attorneys’ admissions to this court. Attached as Exhibit 4 is a redacted copy of

 2   the engagement letter, titled a “Co-Counsel Agreement,” whereby TELG engaged BJT Legal as

 3   local counsel in an ongoing case currently under seal in this courthouse as Docket No. 19-cv-600.

 4         15.    TELG admits that of its 13 attorneys none are admitted specifically to the bar of the

 5   State of Washington.

 6         16.    Admitted.

 7         17.    TELG admits that, on March 10, 2020, it sent correspondence (the “Demand

 8   Letter”) that notified SELG of TELG’s THE EMPLOYMENT LAW GROUP® service marks

 9   and correctly stated that TELG represents clients in Seattle. SELG’s claims in this paragraph are

10   otherwise denied. A true and accurate copy of that letter is attached as Exhibit 5.

11         18.    TELG admits that its Demand Letter demanded that SELG cease its infringing use

12   of EMPLOYMENT LAW GROUP and stated that TELG was prepared to enforce its rights but

13   preferred an amicable settlement without resort to courts. TELG denies that it threatened

14   litigation. True and accurate screenshots from SELG’s website, taken April 29, 2020,

15   demonstrating SELG’s infringing use of TELG’s marks are attached as Exhibits 6 through 8.

16   For comparison, a true and accurate screenshot from TELG’s website, taken on May 1, 2020,

17   demonstrating its use of its mark is attached as Exhibit 9.

18         19.    Denied, as TELG properly and according to law and rules of professionalism offers

19   legal services, including the current representation of clients in this courthouse in a pro hac vice

20   capacity sponsored by BJT Legal.

21         20.    TELG admits that its website lists the state bar licenses held by each of its attorneys,

22   and that none of its attorneys were granted their licenses by the State of Washington.

23         21.    TELG admits that none of its attorneys hold licenses granted by the State of

24   Washington.

25         22.    TELG admits that the Demand Letter correctly identified TELG as the owner of

26   USPTO Trademark Registration Nos. 3436135 and 3428807 and demanded that SELG cease its

27   infringing uses of “Seattle Employment Law Group.”

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—3                                                           (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 4 of 15



 1         23.    TELG admits that SELG denies its infringing use and the validity of TELG’s

 2   federally-registered trademark; in all other respects the allegations contained in Paragraph 23 are

 3   denied.

 4         24.    TELG admits that the phrase “employment law” is used widely; in all other respects

 5   the allegations contained in Paragraph 24 are denied.

 6         25.    TELG admits that other law firms in the United States may use “employment law

 7   group” in a non-trademark sense or ordinary speech as permissible under trademark law; in all

 8   other respects the allegations contained in Paragraph 25 are denied.

 9         26.    TELG admits that there has been prior litigation over its mark, such as the action

10   identified in Paragraph 26. TELG further admits that the action identified in Paragraph 26

11   resulted in a confidential settlement and that there is no current infringement; in all other

12   respects the allegations contained in Paragraph 26 are denied.

13         27.    TELG admits that there has been prior litigation over its mark, such as the action

14   identified in Paragraph 27. TELG further admits that the action identified in Paragraph 27

15   resulted in a confidential settlement and that there is no current infringement; in all other

16   respects the allegations contained in Paragraph 27 are denied.

17         28.    Denied.

18         29.    Denied.

19         30.    Denied.

20         31.    Denied.

21         32.    Denied.

22         33.    TELG admits that generic terms cannot be trademarked; in all other respects the

23   allegations contained in Paragraph 33 are denied.

24         34.    The allegations of paragraph 34 state legal conclusions to which no response is

25   required; to the extent a response is deemed required, the allegations are denied.

26         35.    The allegations of paragraph 35 state legal conclusions to which no response is

27   required; to the extent a response is deemed required, the allegations are denied.

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                 2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                  Seattle, Washington 98121
                                                   Newman Du Wors LLP
     COUNTERCLAIMS—4                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 5 of 15



 1         36.    The allegations of paragraph 36 state legal conclusions to which no response is

 2   required; to the extent a response is deemed required, the allegations are denied.

 3         37.    Denied.

 4         38.    Denied.

 5         39.    Denied.

 6         40.    TELG admits, on information and belief, that SELG has incurred expenditures for

 7   hiring BJT Legal and denies SELG’s allegations of deception; in all other respects the allegations

 8   contained in Paragraph 40 are denied.

 9         41.    Denied.

10
                                                 CLAIM 1
11                                         Declaratory Judgment
12         42.    The allegations of paragraph 42 state legal conclusions to which no response is

13   required; to the extent a response is deemed required, the allegations are denied.

14         43.    The allegations of paragraph 43 state legal conclusions to which no response is

15   required; to the extent a response is deemed required, the allegations are denied.

16         44.    The allegations of paragraph 44 state legal conclusions to which no response is

17   required; to the extent a response is deemed required, the allegations are denied.

18         45.    TELG admits the contents of the referenced letter which speaks for itself; in all other

19   respects the allegations contained in paragraph 45 are denied.

20         46.    The allegations of paragraph 46 state legal conclusions to which no response is

21   required; to the extent a response is deemed required, the allegations are denied.

22
                                              CLAIM 2
23                             Trademark Registration 3,436,135 is Invalid
24         47.    The allegations of paragraph 47 state legal conclusions to which no response is

25   required; to the extent a response is deemed required, the allegations are denied.

26

27

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                 2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                  Seattle, Washington 98121
                                                   Newman Du Wors LLP
     COUNTERCLAIMS—5                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 6 of 15



 1
                                              CLAIM 3
 2                             Trademark Registration 3,428,807 is Invalid
 3         48.    The allegations of paragraph 48 state legal conclusions to which no response is
 4   required; to the extent a response is deemed required, the allegations are denied.
 5         49.    The material following paragraph 48 until the signature line of the pleading is Prayer
 6   for Relief or other matter to which no response is required; to the extent any response may be
 7   deemed required any and all allegations are denied. TELG further denies that SELG is entitled to
 8   damages, equitable relief, injunctive relief, attorneys’ fees, expenses, or other relief, including,
 9   but not limited to, any and all relief demanded by SELG in its Prayer for Relief.
10                             AFFIRMATIVE AND RULE 12 DEFENSES
11         TELG asserts the following affirmative defenses to SELG’s Complaint. In asserting these
12   defenses, TELG does not assume the burden of establishing any fact or proposition where that
13   burden is imposed on SELG, as Plaintiff.
14                                            FIRST DEFENSE
15         SELG’s claims fail to state a cause of action upon which relief can be granted.
16                                          SECOND DEFENSE
17         SELG’s claims fail because TELG’s marks are valid, not generic, and not subject to
18   cancellation.
19                                           THIRD DEFENSE
20         SELG’s claims fail because SELG’s conduct—merely adding a geographic descriptor to
21   the beginning of a valid mark—constitutes infringement of TELG’s valid and incontestable
22   marks.
23                                          FOURTH DEFENSE
24         SELG’s request for equitable relief should be denied, and SELG should be denied equitable
25   relief, under the doctrine of unclean hands.
26                                            FIFTH DEFENSE
27         TELG reserves the right to amend its Answer and Defenses to assert additional defenses
28   and counterclaims that are discovered during the course of this litigation.
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—6                                                           (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                  Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 7 of 15



 1           WHEREFORE, having fully responded to the Complaint, TELG respectfully requests

 2   that:

 3           1.    All claims be dismissed with prejudice;

 4           2.    SELG’s demand for damages, equitable relief, injunctive relief, liquidated damages,

 5   attorney’s fees, expenses, or other relief be denied;

 6           3.    SELG recover nothing from TELG through this action;

 7           4.    TELG recovers from SELG the costs and attorney’s fees that it incurs and has

 8   incurred in defending this action; and

 9           5.    TELG receive other relief that this Court deems just and proper.

10                                            COUNTERCLAIM

11           TELG incorporates herein by reference the admissions, allegations, denials, and

12   Affirmative Defenses contained in its Answer above as if set forth fully herein. For its

13   Counterclaims, TELG alleges upon personal knowledge to its own actions, and upon information

14   and belief as to the actions of SELG, as follows:

15           1.    This is a counterclaim against SELG for trademark infringement and for unfair

16   competition against TELG.

17                                                 PARTIES

18           2.    TELG is a District of Columbia professional corporation with a principal place of

19   business at 888 17th Street NW, 9th Floor, Washington DC 20006.

20           3.    Upon information and belief, SELG is a Washington professional limited liability

21   company, based in Seattle, Washington.

22                                    JURISDICTION AND VENUE

23           4.    This court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28 U.S.C.

24   §§ 1331, and 1338(a) and (b), and pursuant to the principles of supplemental jurisdiction under

25   28 U.S.C. § 1367.

26           5.    This Court has personal jurisdiction over SELG.

27           6.    Venue is proper in this jurisdiction for this Counterclaim pursuant to 28 U.S.C.

28   § 1391(b) & (c) and because SELG is subject to personal jurisdiction in this district.
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—7                                                           (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                  Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 8 of 15



 1          7.     Upon information and belief, SELG is a resident of this district due to the location of

 2   its principal place of business in this state. Furthermore, personal jurisdiction over SELG is

 3   proper based on the commencement of this action.

 4                                                        FACTS

 5   A.     TELG’S protected marks

 6          8.     TELG has used THE EMPLOYMENT LAW GROUP as its trademark in interstate

 7   commerce since March 1, 2000 and federally registered that mark, both in standard character and

 8   logo formats, in 2008. Both of these registrations became incontestable within the meaning of

 9   Section 15 of the Lanham Act, 15 U.S.C. § 1065, in 2013, seven years before SELG came into

10   existence on January 9, 2020. This is demonstrated by Exhibits 1 and 2, which are true and

11   correct copies of the registration certificates for Trademark Registration Nos. 3436135 and

12   3428807, along with USPTO acknowledgements of incontestability.

13          9.     The incontestable registrations provide conclusive evidence of TELG’s exclusive

14   right to use its “THE EMPLOYMENT GROUP” marks in commerce pursuant to 15 U.S.C.

15   § 1115(b), as well as nationwide constructive notice of TELG’s exclusive rights pursuant to

16   15 U.S.C. § 1072.

17          10.    For more than twenty years, TELG has used its THE EMPLOYMENT LAW

18   GROUP® mark in interstate commerce continuously in connection with the provision of legal

19   services to clients across the nation. Attached as Exhibit 91 is a true and accurate screenshot of

20   TELG’s website, downloaded May 1, 2020, demonstrating TELG’s use of the mark in

21   connection with its services.

22          11.    As a result of its widespread, continuous, and exclusive use of the mark to identify its

23   services and TELG as their source, TELG owns both valid and subsisting federal statutory and

24   common law rights to the mark.

25

26

27
     1
28    The numbering of this exhibit, and others referenced below, is non-sequential as they were initially introduced in
     the Answer.
     THE EMPLOYMENT LAW GROUP, P.C.’S                                                    2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                                      Seattle, Washington 98121
                                                          Newman Du Wors LLP
     COUNTERCLAIMS—8                                                                              (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 9 of 15



 1         12.    TELG’s THE EMPLOYMENT LAW GROUP mark is distinctive and recognizable

 2   to both the consuming public and TELG’s trade; it is known throughout the industry and beyond

 3   for its quality legal services.

 4         13.    TELG provides legal services under THE EMPLOYMENT LAW GROUP marks

 5   nationwide, including within this courthouse in a current case. A true and accurate redacted copy

 6   of the pro hac vice application relating to this case, demonstrating TELG is currently representing

 7   a client in this district, is attached as Exhibit 3. A true and accurate, redacted copy of the

 8   engagement letter, titled a “Co-Counsel Agreement,” whereby TELG engaged local counsel for

 9   this case, is attached as Exhibit 4.

10         14.    The services that TELG offers under its marks are of high quality.

11         15.    As a result of TELG’s expenditures and efforts, the “The Employment Group”

12   mark has come to signify the high quality of the services designated by the mark, and has acquired

13   incalculable distinction, reputation, and goodwill belonging exclusively to TELG.

14         16.    TELG has expended substantial time, money, and resources marketing, advertising,

15   and promoting the legal services that it provides under its protected marks, as well as enforcing

16   its trademarks against infringing uses.

17   B.    SELG’s use of the infringing mark

18         17.    SELG is, on information and belief, a professional liability company based in Seattle,

19   Washington, that offers legal services, primarily related to employment law.

20         18.    While TELG has been operating under the same name, and using its marks for more

21   than two decades, SELG only recently came into existence. SELG adopted “Seattle Employment

22   Law Group” (the “Infringing Mark”) as its trademark and organized its business under that

23   name on January 9, 2020. Attached as Exhibit 10, is a true and accurate screenshot, taken

24   May 1, 2020, of Washington’s Secretary of State website, recording SELG’s formation.

25         19.    On information and belief, SELG began using the Infringing Mark as soon as SELG

26   came into existence and continues to do so today.

27

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—9                                                           (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 10 of 15



 1   C.    SELG’S is using the infringing mark in commerce and infringing TELG’s marks

 2         20.     SELG is using the Infringing Mark in connection with promoting, advertising, and

 3   offering its legal services.

 4         21.     SELG is offering services identical to those offered by TELG. Thus, SELG is directly

 5   competing with TELG.

 6         22.     SELG’s use of the Infringing Mark is evident not only from its own uses of the

 7   Infringing Mark, but also from uses by third parties who have used the Infringing Mark at

 8   SELG’s direction. Attached as Exhibits 11 and 12 are true and accurate screenshots taken of

 9   third-party websites where SELG’s use of Infringing Mark is clear.

10         23.     SELG is not affiliated with nor sponsored by TELG and has not been authorized by

11   TELG to use the Infringing Mark, or any other mark confusingly similar thereto, to identify its

12   services.

13         24.     The Infringing Mark adopted and used by SELG is confusingly similar to TELG’s

14   THE EMPLOYMENT LAW GROUP marks. SELG’s claimed “Seattle Employment Law

15   Group” trademark incorporates text that is identical to THE EMPLOYMENT LAW GROUP

16   and uses it in connection the offering and sales of identical services.

17         25.     Upon information and belief, SELG has marketed, advertised, promoted, and sold its

18   services under the Infringing Mark in, at the very least, the State of Washington and the City of

19   Seattle.

20         26.     SELG’s adoption and use of “Seattle Employment Law Group” mark is likely to

21   cause confusion, mistake or deception among purchasers and the consuming public as to the

22   source, origin, or sponsorship of SELG’s services.

23         27.     On March 10, 2020, TELG’s counsel sent a cease and desist letter (the “Demand

24   Letter”) to SELG objecting to SELG's use of the Infringing Mark and seeking to resolve the

25   matter constructively. Attached as Exhibit 5 is a true and correct copy of the Demand Letter.

26         28.     SELG, through counsel, first responded to the Demand Letter on April 18, 2020.

27         29.     SELG’s use of the Infringing Mark constitutes willful infringement.

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—10                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
              Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 11 of 15



 1         30.   SELG’s infringing acts as alleged herein are likely to cause confusion, mistake, and

 2   deception among the relevant consuming public as to the source or origin of the SELG’s services

 3   and are likely to deceive the relevant consuming public into believing, mistakenly, that SELG's

 4   services originate from, are associated or affiliated with, or otherwise authorized by TELG.

 5         31.   Upon information and belief, SELG’s acts are willful with the deliberate intent to

 6   trade on the goodwill of TELG’s marks, cause confusion and deception in the marketplace, and

 7   divert potential sales of TELG’s services to SELG.

 8         32.   SELG’s acts are causing, and unless restrained, will continue to cause damage and

 9   immediate irreparable harm to TELG and to its valuable reputation and goodwill with the

10   consuming public for which TELG has no adequate remedy at law.

11
                                              COUNT ONE
12                                   Federal Trademark Infringement
13         33.   TELG repeats and re-alleges each and every allegation above as if set forth herein.

14         34.   U.S. Trademark Registration Nos. 3436135 and 3428807 for the THE

15   EMPLOYMENT LAW GROUP marks are valid and incontestable and entitled to protection

16   under the Lanham Act, 15 U.S.C. §§ 1051, et seq.

17         35.   SELG’s unauthorized use in commerce of the Infringing Mark as alleged herein is

18   likely to deceive consumers as to the origin, source, sponsorship, or affiliation of SELG’s, and is

19   likely to cause consumers to believe, contrary to fact, that SELG’s services are sold, authorized,

20   endorsed, or sponsored by TELG, or that SELG is in some way affiliated with or sponsored by

21   TELG. SELG’s conduct therefore constitutes trademark infringement in violation of

22   Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

23         36.   Upon information and belief, SELG has committed the foregoing acts of

24   infringement with full knowledge of SELG’s prior rights in the “The Employment Law Group”

25   Marks and with the willful intent to cause confusion and trade on TELG’s goodwill.

26         37.   The intentional nature of the aforementioned acts of SELG makes this an exceptional

27   case pursuant to 15 U.S.C. § 1117(a).

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                 2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                  Seattle, Washington 98121
                                                   Newman Du Wors LLP
     COUNTERCLAIMS—11                                                         (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
               Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 12 of 15



 1           38.   SELG’s conduct is causing immediate and irreparable harm and injury to TELG, and

 2   to its goodwill and reputation, and will continue to both damage TELG and confuse the public

 3   unless enjoined by this court. TELG has no adequate remedy at law.

 4           39.   Upon information and belief, SELG has profited and has been unjustly enriched by

 5   sales of its services, under the Infringing Mark. SELG would not have realized the full amount of

 6   these profits but for its unlawful conduct, to SELG’s gain and TELG’s detriment.

 7           40.   TELG is entitled to, among other relief, injunctive relief and an award of actual

 8   damages, SELG’s profits, enhanced damages and profits, reasonable attorneys’ fees, interest,

 9   and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

10   together with prejudgment and post-judgment interest.

11
                                              COUNT TWO
12                                       Federal Unfair Competition
13           41.   TELG repeats and re-alleges each and every allegation above as if set forth herein.

14           42.   SELG’s unauthorized use in commerce of the Infringing Mark as alleged herein is

15   likely to deceive consumers as to the origin, source, sponsorship, or affiliation of SELG’s

16   services, and is likely to cause consumers to believe, contrary to fact, that SELG’s services are

17   sold, authorized, endorsed, or sponsored by TELG, or that SELG is in some way affiliated with

18   or sponsored by TELG, in violation of 15 U.S.C. § 1125(a).

19           43.   SELG’s unauthorized use in commerce of the Infringing Mark as alleged herein

20   constitutes use of a false designation of origin and misleading description and representation of

21   fact.

22           44.   SELG’s use of the Infringing Mark in connection with the services it offers was, and

23   is, done with full knowledge that such use was not authorized or licensed by TELG. SELG has

24   and continues to willfully use the Infringing Mark with the intent to confuse, mislead, or deceive

25   customers and others as to the origin, source, sponsorship, or affiliation of SELG’s services, and

26   with the intent to trade on TELG’s reputation and goodwill.

27           45.   SELG’s conduct as alleged herein constitutes unfair competition in violation of

28   Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—12                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                 Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 13 of 15



 1         46.     The intentional nature of the aforementioned acts of SELG makes this an exceptional

 2   case pursuant to 15 U.S.C. § 1117(a).

 3         47.     SELG’s conduct as alleged herein is causing immediate and irreparable harm and

 4   injury to TELG, and to its goodwill and reputation, and will continue to both damage TELG and

 5   confuse the public unless enjoined by this court.

 6         48.     TELG has no adequate remedy at law because the financial harm, and the harm to

 7   TELG’s goodwill, as a result of SELG’s unlawful conduct is extraordinarily difficult to quantify,

 8   if it can be quantified at all.

 9         49.     TELG is entitled to, among other relief, injunctive relief and an award of actual

10   damages, SELG’s profits, enhanced damages and profits, reasonable attorneys’ fees, interest,

11   and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

12   together with prejudgment and post-judgment interest.

13                                         PRAYER FOR RELIEF

14         WHEREFORE, TELG prays:

15          1.     Pursuant to 15 U.S.C. § 1116, that SELG and each of their agents, servants,

16   employees, attorneys, officers, and all others in privity and acting in concert with SELG be

17   preliminarily and permanently enjoined from:

18                 a.    using the infringing “Employment Law Group” mark or any other trademark

19                       or trade name confusingly similar to TELG’s THE EMPLOYMENT LAW

20                       GROUP trademarks, in connection with the offering and sale of any legal

21                       services;

22                 b.    using or authorizing to use in any manner any design, trademark, trade name,

23                       or combination thereof that imitates, resembles, or suggests the THE

24                       EMPLOYMENT LAW GROUP trademarks;

25                 c.    otherwise infringing the THE EMPLOYMENT LAW GROUP
26                       trademarks;
27                 d.    unfairly competing with TELG and otherwise injuring TELG’s business
28                       reputation in any manner;
     THE EMPLOYMENT LAW GROUP, P.C.’S                                  2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                   Seattle, Washington 98121
                                                    Newman Du Wors LLP
     COUNTERCLAIMS—13                                                          (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
                Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 14 of 15



 1                e.    other and further infringing conduct as the Court determines in the just
 2                      and appropriate exercise of its authority.
 3         2.     That a constructive trust be imposed on all proceeds and/or fruits of the sales of

 4   services offered through a mark that infringes TELG’s THE EMPLOYMENT LAW GROUP

 5   trademark;

 6         3.     Pursuant to 15 U.S.C. § 1118, that SELG be directed to deliver up for destruction all

 7   infringing packages, labels, advertisements, promotions, point of sale materials, signs, prints, and

 8   all other materials in their possession or under their control;

 9         4.     That each SELG be directed to file with the Court and serve upon TELG, within

10   30 days after entry of the final judgment, a report in writing and under oath setting forth in detail

11   the manner and form in which SELG has complied with the provisions set forth in Paragraphs 2

12   and 3 above.

13         5.     Pursuant to 15 U.S.C. §§ 1117 and 1125, that SELG account and pay TELG damages

14   in an amount equivalent to all the profits that are attributable to SELG’ infringements, and such

15   sums as the Court finds to be just, and further, that the amount of the monetary award granted by

16   trebled in view of the willful and deliberate nature of SELG’s unlawful conduct;

17         6.     Pursuant to 15 U.S.C. §§ 1117 and 1125, and the common law, that this be held to be

18   an exceptional case and that SELG be ordered to pay TELG the costs of this action and TELG’s

19   reasonable attorneys’ fees;

20         7.     That TELG’s reasonable attorneys’ fees be awarded; and

21         8.     That TELG be granted such other, further, different, or additional relief as this

22   Court deems equitable and proper.

23

24

25

26

27

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                                 2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                                  Seattle, Washington 98121
                                                   Newman Du Wors LLP
     COUNTERCLAIMS—14                                                         (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
            Case 2:20-cv-00618-RSM Document 7 Filed 05/26/20 Page 15 of 15



 1   Dated: May 26, 2020                 Respectfully submitted,

 2                                       Newman Du Wors LLP

 3
                                         s/ Derek A. Newman
 4
                                         s/ Rachel Horvitz
 5                                       Derek A. Newman, WSBA No. 26967
                                         Rachel Horvitz, WSBA No. 52987
 6                                       2101 Fourth Avenue, Suite 1500
                                         Seattle, WA 98121
 7
                                         Telephone:                  (206) 274-2800
 8                                       Email:                 dn@newmanlaw.com
                                                             rachel@newmanlaw.com
 9
                                         Counsel for Defendant
10                                       The Employment Law Group, P.C.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE EMPLOYMENT LAW GROUP, P.C.’S                       2101 Fourth Avenue, Suite 1500
     ANSWER, AFFIRMATIVE DEFENSES, AND                        Seattle, Washington 98121
                                         Newman Du Wors LLP
     COUNTERCLAIMS—15                                               (206) 274-2800
     [Case No.: 2:20-cv-00618-RSM]
